[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                             FILED
                                   FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                            U.S.
                                    ________________________ ELEVENTH CIRCUIT
                                                                      JULY 13, 2011
                                            No. 10-15379               JOHN LEY
                                        Non-Argument Calendar            CLERK
                                      ________________________

                           D.C. Docket No. 4:09-cr-00041-RLV-WEJ-2

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

RICHIE WILLIS,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (July 13, 2011)

Before TJOFLAT, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

         Richie Willis appeals the 120-month sentence imposed following his guilty

plea to drug and firearm charges. After a thorough review of the record, we
conclude Willis’s sentence is reasonable and thus affirm.

      Willis was indicted for conspiracy to possess with intent to distribute 500

grams or more of methamphetamine, in violation of 21 U.S.C. § 846 (Count 1),

possession with intent to distribute at least 500 grams of methamphetamine, in

violation of 21 U.S.C. § 841(a)(1) (Count 2), and possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i)

(Count 3), after a cooperating individual informed authorities that Willis was her

methamphetamine supplier. The informant made several controlled purchases

from Willis. Following the second purchase, Willis was stopped by state troopers

and a search revealed a handgun in the car and two ounces of methamphetamine

on Willis’s person. During a subsequent search of Willis’s home, police found

one and a half pounds of methamphetamine and $11,000. Willis pleaded guilty to

all three counts of the indictment.

      The probation officer determined the applicable guideline range for Counts

1 and 2 was 87 to 108 months’ imprisonment, but there was a statutory mandatory

minimum of 120 months’ imprisonment. Count 3 carried a mandatory minimum

of 60 months’ imprisonment, to run consecutively to Counts 1 and 2. The

government moved for a reduction in sentence based on substantial assistance, 18

U.S.C. § 3553(e) and U.S.S.G. § 5K1.1, which permitted the court to impose a

                                         2
sentence below the mandatory minimum, and proposed a downward departure of

thirty percent on Counts 1 and 2. The government specified that its motion did not

apply to Count 3. Willis requested a downward variance based on the sentencing

factors in 18 U.S.C. § 3553(a). The district court granted a variance1 and

sentenced Willis to 60 months’ imprisonment on Counts 1 and 2, with a

consecutive 60-month term on Count 3. The court noted Willis’s family support

and the fact that his arrest was a likely deterrent to future criminal conduct. The

court then explained that it had taken into consideration the sentence given to the

confidential informant, the government’s suggested sentence, and the § 3553(a)

factors, and had determined that the sentence imposed was a reasonable one. This

is Willis’s appeal.

       We review the reasonableness of a sentence under a deferential abuse of

discretion standard of review. Gall v. United States, 552 U.S. 38, 41 (2007). The

district court is required to “impose a sentence sufficient, but not greater than

necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2),

including the need to reflect the seriousness of the offense, promote respect for the

law, provide just punishment for the offense, deter criminal conduct, protect the



       1
        In response to the government’s question, the court clarified that the reduction was a
downward variance rather than a downward departure.

                                              3
public from the defendant’s future criminal conduct, and provide the defendant

with needed educational or vocational training or medical care. 18 U.S.C.

§ 3553(a)(2). In imposing a particular sentence, the court must also consider the

nature and circumstances of the offense, the history and characteristics of the

defendant, the kinds of sentences available, the applicable guideline range, the

pertinent policy statements of the Sentencing Commission, the need to avoid

unwarranted sentencing disparities, and the need to provide restitution to victims.

Id. § 3553(a)(1), (3)-(7). Willis has the burden of establishing that the sentence

was unreasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      In reviewing the reasonableness of a sentence, we examine whether the

sentence was substantively reasonable in light of the totality of the circumstances

and the § 3553(a) factors.2 Gall, 552 U.S. at 51. Reversal is only proper if we are

“left with the definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). The weight to be

given any particular factor is left to the sound discretion of the district court absent

a clear error of judgment. Id. The district court’s sentence does not have to be the


      2
          Willis does not argue that his sentence was procedurally unreasonable.

                                                4
most appropriate sentence, but rather “need only be a reasonable one.” United

States v. Irey, 612 F.3d 1160, 1191 (11th Cir. 2010) (en banc), cert. denied, 1315
S. Ct. 1813 (2011).

      In this case, we conclude that Willis’s 120-month total sentence is

substantively reasonable. The district court imposed a 60-month sentence for

Counts 1 and 2, which was below the applicable guideline range of 87 to 108

months, well below the maximum sentence of life imprisonment, and below the

mandatory minimum sentence of 120 months. Although we do not automatically

presume a sentence falling within the guideline range to be reasonable, we

ordinarily expect such a sentence to be reasonable. United States v. Hunt, 526
F.3d 739, 746 (11th Cir. 2008). Additionally, we have previously found a

sentence well below the maximum sentence available for the offense to be

substantively reasonable. United States v. Gonzales, 550 F.3d 1319, 1324 (11th

Cir. 2008).

      Although Willis argues that a lower sentence would be sufficient under

§ 3553(a)(2), he has not demonstrated that his sentence was outside the range of

reasonable sentences. Pugh, 515 F.3d at 1191. The record shows that in reaching

its sentencing decision, the court noted that it had sentenced Willis to 10 months

less than the sentence the confidential informant received. See 18 U.S.C.

                                         5
§ 3553(a)(6). With regard to Count 3, the court ordered Willis to serve the

statutory mandatory minimum sentence of 60 months, which the court was

required to do. United States v. Simpson, 228 F.3d 1294, 1303, 1304 (11th Cir.

2000). The record also indicates that the court did not rely on the need to avoid

unwarranted sentencing disparities “single-mindedly” to the detriment of all the

other § 3553(a) factors. United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir.

2006). Rather, the court listened to the arguments of both sides in making its

decision.

      Because Willis has not met his burden to show an abuse of discretion, we

affirm the sentence as reasonable.

      AFFIRMED.




                                         6